DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller, the controller configured to produce …, configured to correlate …, configured to determine …  in Claim 1 and 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 recite the limitation "the area within the patient’s body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This is because the only area recited before is an area of the patient’s body in Claim 1 (line 8).  An area of the patient’s body may be either inside or outside the patient’s body.  Therefore it is unclear whether the area with the patient’s body recited in Claim 4/8 is the same area recited in Claim 1 or not. For examination purpose, the Examiner interprets them as different area.  The “area” recited in Claim 1 includes either inside or outside of the patient’s body and the “area” recite din Claim 4/8 is limited to inside of the patient’s body only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Mihailescu et al. (US 2016/0242744 A1).
Regarding Claim 1, Jeszenszky discloses a system for 
a surgical or therapeutic tool ([0073]: at least one operating instrument 60); 
an ultrasound imager ([0035]: the at least one detection device which is able to be arranged inside the body is an ultrasound-based detection device); 
an optical scanner ([0063]: the two detection devices 11 and 12, or respectively the detection means 11.1 and 12.1, arranged outside the body, are embodied in the present example embodiment as optical contour scanners); 
a fiducial marker comprising a visually detectable feature configured to be detected by the optical scanner ([0042]: As position determining devices, for example electromagnetic, in particular optical position determining devices come into consideration, in which on the detection devices respectively a passive position marker or an active position transmitter is arranged, which is monitored via a remotely arranged position marker recognition device or a remotely arranged receiver device, which receives signals emitted by the position transmitter); and 

    PNG
    media_image1.png
    723
    479
    media_image1.png
    Greyscale

a controller (Fgi.1: the data processing device 40), the controller configured to produce two-dimensional or three-dimensional images of an area of the patient's body (Fig.2: bone region 2 to be operated on, see [0069]) proximate to the surgical tool (Fig.1/2: operating instrument 60) in real time based upon a pre-operative scan and real-time images from the ultrasound imager and the optical scanner ([0011]: It is therefore an object of the present invention to provide a device for intraoperative image-controlled navigation during surgical procedures in the region of the spinal column and/or in the adjacent regions of the thorax, pelvis or head, which permits a virtual, preferably three-dimensional real time image to be generated of the object to be operated on, which for the purpose of navigation is referenced to a stationary reference system.  [0031]: According to a first advantageous aspect of the invention, in addition to the real time image data, image data of the object to be operated on, obtained preoperatively or during the access phase, may be integrated into the generating of the virtual real time image. Therefore, provision can be made in particular that the data processing device is configured to superimpose image data of the object to be operated on, obtained preoperatively or during the access phase, with the image data of the detection devices, in order, on the basis of the image data obtained preoperatively or during the access phase, superimposed with the image data of the detection devices, to generate the virtual real time image of the object to be operated on, referenced to the stationary reference system)

    PNG
    media_image2.png
    572
    411
    media_image2.png
    Greyscale


Jeszenszky does not explicitly recite the system is for robotic assisted surgery.
However Mihailescu, in the same field of endeavor, discloses or suggests a similar surgical system including a surgical or therapeutic tool ([0234]: surgical instruments), an ultrasound imager ([0151]: an ultrasound scanner ([0151]), an optical scanner ([0015]: an optical camera), a fiducial marker ([228]: a fiducial object 1609 and Another fiducial object 1612), and a controller (Fig.1/3/7/8: CPU), the controller configured to produce two-dimensional or three-dimensional images of an area of the patient's body ([0158]: The surgeon will be able to follow in real time, in a common virtual model, all elements of interest, such as the medical instruments, the ultrasound scanner, the investigated body, the 3D ultrasound model of the organs, and potentially, other pre-operative models. Moreover, image segmentation algorithms can be used in the process of merging the 2D ultra-sound images into the 3D ultra-sound model and to delimitate various features in the 3D model, such as organs, tissues, etc.).  Mihailescu further discloses the system can be used for robotic assisted surgery of a patient ([0012]: The 3-D model can be used for telemedicine and stereotaxy. A remote user of the system or a computer can guide a local human operator or robotic device to move a medical instrument to a particular point on or within a patient's body).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Mihailescu into that of Jeszenszky in order to support robotic surgery in the area where experienced surgeons are short.

Regarding Claim 3, Jeszenszky discloses using at least one operating instrument 60 (See Fig.1/2) to perform a surgical procedure.  The Examiner takes Official Notice that one of most popular surgical operating instruments is a surgical blade.  Therefore Jeszenszky indirectly discloses wherein the surgical or therapeutic tool is configured to be inserted into the patient's body.

Regarding Claim 4, Jeszenszky discloses further comprising a display configured to display the two-dimensional or three-dimensional images of the area within the patient's body in real time (Fig.1 display 30).

Regarding Claim 6, Jeszenszky modified by Mihailescu discloses or suggests wherein the display comprises glasses (Jeszenszky [0052]: the image display device is embodied as a portable monitor, which can be arranged in particular on the wrist of the operator or on the head in front of the operator's eyes or on an instrument/implement.  Milhailescu [0189]: A visualization device 1206 (see FIG. 12), such as a monitor, touch screen, projector, head mounted displays, goggles or augmented reality glasses can be used to visualize and interface with the data). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 7, Jeszenszky as modified teaches or suggests wherein the optical scanner is part of a tablet (Jeszenszky [0052]: the image display device is embodied as a portable monitor, which can be arranged in particular on the wrist of the operator or on the head in front of the operator's eyes or on an instrument/implement.  Milhailescu [0189]: A visualization device 1206 (see FIG. 12), such as a monitor, touch screen, projector, head mounted displays, goggles or augmented reality glasses can be used to visualize and interface with the data.  [0168]: This read-out device can be a computing unit, such as a laptop, computer, tablet, or a smart phone, or a routing device when the housing 1001 of the probe comprises electronics able to create beam-forming signals to be sent to the transducers and to read-out and condition the signals received from the transducer). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 8, Jeszenszky as modified teaches or suggests wherein the tablet further comprises a display configured to display the two-dimensional or three-dimensional images of the area within the patient's body in real time (Jeszenszky Fig.1 and [0052]: the image display device is embodied as a portable monitor, which can be arranged in particular on the wrist of the operator or on the head in front of the operator's eyes or on an instrument/implement.  Milhailescu Fig.16 and [0189]: A visualization device 1206 (see FIG. 12), such as a monitor, touch screen, projector, head mounted displays, goggles or augmented reality glasses can be used to visualize and interface with the data.  [0168]: This read-out device can be a computing unit, such as a laptop, computer, tablet, or a smart phone, or a routing device when the housing 1001 of the probe comprises electronics able to create beam-forming signals to be sent to the transducers and to read-out and condition the signals received from the transducer). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 9, Jeszenszky modified by Mihailescu discloses wherein the fiducial marker is configured to be in a fixed position relative to the patient's body (Jeszenszky Fig.1 and [0060]: As can be seen from FIGS. 1 and 2, the detection devices 11 and 12 or respectively the detection means 11.1 and 12.1 associated therewith are arranged outside the body. [0063]: The two detection devices 11 and 12, or respectively the detection means 11.1 and 12.1, arranged outside the body, are embodied in the present example embodiment as optical contour scanners, which respectively scan optically by means of laser light a subregion of the outer contour of the bone region 2 which is to be operated on.  Mihailescu Fig.16 and [0229]: Another fiducial object 1612 in the form of a piece-wise rigid fiducial with distinct binary coding can be laid down or fixed to the investigated object 1601).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 10, Jeszenszky discloses wherein the controller is configured to correlate a position of the fiducial marker in the pre-operative scan with a position of the fiducial marker detected by the optical scanner to produce the two-dimensional or three-dimensional images ([0004]: In an analogous manner, for the registering process during the image-controlled navigation, a transformation is carried out between the coordinate system of the patient and the set of preoperative image data, which is based on the identification of features or respectively markers which can be represented both in the preoperative image data and also in the actual operation situation on the patient).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Mihailescu et al. (US 2016/0242744 A1) as applied to Claim 1 above, and further in view of Burdette et al. (US 2003/0084909 A1).
Regarding Claim 2, Jeszenszky modified by Mihailescu does not explicitly recite wherein the surgical or therapeutic tool is configured to provide targeted energy delivery to the patient.
However Burdette discloses before the effective filing date of the claimed invention, laser ablation had already been known and used in a surgical procedure ([0004]: laser abalation). A skilled person would have known that laser ablation is the process of removing material from a solid surface by irradiating it with a laser beam and a laser beam carries energy.  Therefore it would have been obvious to a POSITA to incorporate the teaching of Burdette and to add the limitation of wherein the surgical or therapeutic tool is configured to provide targeted energy delivery to the patient by using a laser ablative instrument as a surgical tool due to laser ablation’s safety and fewer side effect benefits compared with traditional open surgery.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Mihailescu et al. (US 2016/0242744 A1) as applied to Claim 4 above, and further in view of Gelman et al. (US 2019/0056693 A1).
Regarding Claim 5, Jeszenszky modified by Mihailescu suggests the display can be a head mounted display (Jeszenszky [0052]: the image display device is embodied as a portable monitor, which can be arranged in particular on the wrist of the operator or on the head in front of the operator's eyes or on an instrument/implement.  Milhailescu [0189]: A visualization device 1206 (see FIG. 12), such as a monitor, touch screen, projector, head mounted displays, goggles or augmented reality glasses can be used to visualize and interface with the data). 
But Jeszenszky modified by Mihailescu does not explicitly recite wherein the display is a holographic display.
However Gelman discloses using a holographic display had been known to a POSITA before the effective filing date of the claimed invention ([0008]: In some embodiments, a see-through vision display is provided of a first object within or behind a second object. In some embodiments, a holographic display system acquires and/or receives a 3D structure of the first object, including a location of a first marker on or in the first object, and the 3D structure of the second object and a second marker on or in the second object, and a relative position of the first marker relative to the second marker).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Gelman into that of Jeszenszky modified by Milhailescu in order to provide a 3D viewing to a surgeon during the medical procedure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Mihailescu et al. (US 2016/0242744 A1) as applied to Claim 1 above, and further in view of Ma et al. (US 2014/0044325 A1).
Regarding Claim 11, Jeszenszky modified by Mihailescu fails to explicitly recite wherein the controller is configured to determine a depth and orientation of the fiducial marker from a point of view of the controller to establish a two-dimensional or three-dimensional coordinate system.
However Ma teaches or suggests considering depth and orientation of fiducial markers when registering images in a medical procedure ([0019]: the method further comprises receiving depth associated with each of the depth markers in the field of view.  [0023]: According to another embodiment, an apparatus for overlaying an image of a tissue from an imaging system, having an imaging transducer with a field of view, and a three-dimensional image of the tissue is disclosed. In one example the apparatus comprises a non-transitory computer readable medium configured to store any of the three-dimensional image and the image from the imaging transducer, a processor coupled to the computer readable medium and configured to co-register a first co-ordinate space of the three-dimensional image with a second co-ordinate space of the field of view of the image from the imaging transducer, receive input identifying bounds of the field of view and depth markers in the image, determine pixel spacing based on depth associated with the depth markers in the image and scale the three-dimensional image in the first co-ordinate space to match the pixel spacing of the field of view in the second co-ordinate space and transform position and orientation of the three-dimensional image in the first co-ordinate space to match the position and orientation of the field of view in the second co-ordinate space and a display configured to display an overlaid image comprising the field of view of the imaging transducer and the three-dimensional image).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ma into that of Jeszenszky as modified and to add the limitation of wherein the controller is configured to determine a depth and orientation of the fiducial marker from a point of view of the controller to establish a two-dimensional or three-dimensional coordinate system in order to accurately co-register images taken at different time as taught by Ma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613